UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4149


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOY FIRST,

                  Defendant - Appellant.



                              No. 14-4150


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

PHILLIP RUNKEL,

                  Defendant - Appellant.



                              No. 14-4161


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.
MALACHY KILBRIDE,

                  Defendant - Appellant.



                              No. 14-4165


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JANICE SEVRE’-DUSZYNSKA,

                  Defendant - Appellant.



                              No. 14-4168


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MAX OBUSZEWSKI,

                  Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T. S. Ellis, III, Senior
District Judge.    (1:13-cr-00444-TSE-1; 1:13-cr-00446-TSE-IDD-1;
1:13-cr-00425-TSE-IDD-1; 1:13-cr-00447-TSE-IDD-1; 1:13-cr-00445-
TSE-1)


Submitted:   July 15, 2014                  Decided:   July 30, 2014


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.

                                   2
Affirmed by unpublished per curiam opinion.


Joy First; Phillip Runkel; Malachy Kilbride; Janice Sevre’-
Duszynska; Max Obuszewski, Appellants Pro Se. Stacy M. Chaffin,
Special Assistant United States Attorney, Rosanne Cannon Haney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

           After a bench trial before a magistrate judge, Joy

First, Phillip Runkel, Malachy Kilbride, Janice Sevre’-Duszynska

and Max Obuszewski were convicted of trespassing in violation of

32 C.F.R. § 1903.7(a) (2014).             The district court affirmed their

convictions.         On       appeal,     the      Appellants       challenge       the

sufficiency     of     the     evidence       as      well   certain       evidentiary

decisions made by the magistrate judge.

            On appeal from a district court order affirming a

magistrate judge’s decision, we use the same standard used by

the district court:            whether the magistrate judge’s findings

when viewed in a light most favorable to the Government were

clearly erroneous.           United States v. Hughes, 542 F.2d 246, 248

(5th Cir. 1976).        We have reviewed the evidence, including the

various arguments put forth by the Appellants that their conduct

was not illegal, and conclude that there is sufficient evidence

to support the convictions.

           We have also reviewed the evidentiary decisions made

by the magistrate judge and conclude that there was no abuse of

discretion.     United States v. Cole, 631 F.3d 146, 153 (4th Cir.

2011).

           Accordingly,        we   affirm      the    district    court’s    orders.

We   dispense   with    oral     argument       because      the   facts    and   legal



                                          4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5